Buser, J.,
dissenting: I dissent from the majority opinion for two reasons. First, having carefully reviewed the record, I find insufficient evidence to prove beyond a reasonable doubt that Breonna Wilkins attempted to dissuade F.W. from testifying in court, a key element to the crime of aggravated intimidation of a witness. Second, I find insufficient evidence to prove beyond a reasonable doubt that Wilkins had a specific intent to thwart or interfere with the orderly administration of justice,' another critical element to the crime of conviction.
Wilkins was convicted of aggravated intimidation of a witness in violation of K.S.A. 2011 Supp. 21-5909. Following the language of the statute, the jury was instructed, in relevant part, to decide whether Wilkins “attempted to dissuade, [F.W.], a witness, from attending or giving testimony at any proceeding or inquiiy authorized by law.” (Emphasis added.) The jury was also instructed, consonant with the statutory language, to decide whether “[tjhis act was done with tire intent to thwart or interfere in any manner with the orderly administration of justice.” On appeal, Wilkins asks us to consider the sufficiency of the evidence for both elements.
With regard to the first element at issue, the gravamen of this crime is the persuading of a witness not to testify in a court proceeding. The plain language of the statute does not prohibit an individual from discouraging a codefendant or any other person from engaging in plea bargaining or entering a guilty plea pursuant to a plea agreement. F.W. testified that Z.A. never mentioned the words, “testify” or “witness.” According to F.W., the message conveyed was simply, “ ‘[Djon’t take the deal, the case is weak.’ ”
My colleagues circumvent the fact that Z.A. never discouraged F.W. from providing courtroom testimony. They do this by mistakenly equating Z.A.’s attempt to persuade F.W. not to enter into *1129a plea agreement with an attempt-to discourage courtroom testimony. The State took the same tack at trial, arguing to the jury, “Plea, is a euphemism here for appearing and testifying.”
But the State presented insufficient evidence that Wilkins, Z.A., or F.W. equated dissuading F.W. from entering into a plea agreement with persuading her not to testify in court. And it is not apparent that such a correlation would be made by a reasonable person. See State v. Phelps, 266 Kan. 185, 195, 967 P.2d 304 (1998) (applying “the reasonable person test” to aggravated intimidation of a witness). Although there was evidence that F.W. believed that any plea agreement would include testifying for the State, in my opinion the evidence did not show — let alone prove beyond a reasonable doubt — that Wilkins understood this or intended to dissuade F.W. from performing the testimonial aspect of any plea agreement.
Finally, neither the majority nor the State cites any on-point legal precedent where dissuading a defendant from entering into a plea agreement or pleading guilty was equated with dissuading the defendant from testifying in court, and, as a consequence, being convicted of intimidation of a witness.
Turning to the second element of the crime — which requires an intent to thwart or interfere in any manner with the orderly administration of justice — the evidence was also insufficient. Given the plain wording of K.S.A. 2011 Supp. 21-5909(a)(1), the State had to prove that Wilkins acted with a specific intent: a “conscious objective or desire” to thwart or interfere with the orderly administration of justice. K.S.A. 2011 Supp. 21-5202(h).
The district court hearing at issue was the preliminary examination for four adults charged with the murder of Natalie Gibson and the shooting of Lori Allison. The State asked F.W., the juvenile lookout during the crimes, to testify at the preliminary examination in exchange for an agreement to “stay in juvenile court.” F.W. declined the State’s offer at this early stage of the prosecution.
In the present case, the prosecutor argued at trial that Wilkins intended “to keep [F.W.] quiet by not agreeing with the State and enter into a deal, ... so that [Wilkins] could protect [the four adults] that were having this preliminary hearing.” Yet, I could not *1130find any relevant evidence — let alone proof beyond a reasonable doubt — that Wilkins believed the preliminary examination was of such significance or that F.W.’s refusal tó testify could “protect” those defendants in that particular proceeding. Moreover, despite F.W.’s refusal to cooperate, plead, or testify for the State, the orderly administration of justice was not impacted by Wilkins’ indirect communications with F.W. Indeed, tire prosecution was successful in presenting witnesses at the preliminary hearing, not including F.W., which resulted in the four adult defendants being bound over for trial.
The majority finds sufficient evidence to conclude that Wilkins intended to interfere with the “protected plea bargaining process, which itself was part and parcel of the State’s one complete opportunity to convict Wakes and the other codefendants, all of which furthered the public’s interest in the orderly administration of justice in this case.” 50 Kan. App. 2d at 1125. I disagree.
First, Wilkins was not charged with having the intent to interfere with the orderly administration of justice by dissuading F.W. from making a plea agreement. Wilkins was charged with having the intent to interfere with the orderly administration of justice by dissuading a witness from providing courtroom testimony.
Second, the majority incorrectly blends legal precedents not pertinent to the crime of aggravated intimidation of a witness to justify its legal conclusion that because Wilkins attempted to dissuade F.W. from making a plea agreement, she intended to thwart or interfere with the orderly administration of justice.
The legal precedents cited by the majority in support of its contention have never been applied in the context of the crime of aggravated intimidation of a witness. The majority states: “In other contexts, the United States Supreme Court has recognized ‘society’s interest in giving the prosecution one complete opportunity to convict those who have violated its laws.’ Arizona v. Washington, 434 U.S. 497, 509, 98 S. Ct. 824, 54 L. Ed. 2d 717 (1978).” (Emphasis added.) Slip op. at 6-7. As tacitly acknowledged by my colleagues, our court and the Kansas Supreme Court have relied on Arizona v. Washington, 434 U.S. 497, 509, 98 S. Ct. 824, 54 L. Ed. 2d 717 (1978), but always in the context of mistrials and double *1131jeopardy, and never in the analysis of the crime of aggravated intimidation of a witness. See, e.g., State v. Johnson, 261 Kan. 496, 504, 932 P.2d 380 (1997); State v. Bates, 226 Kan. 277, 286, 597 P.2d 646 (1979); State v. Gonzalez, 25 Kan. App. 2d 862, 867, 973 P.2d 208 (1999).
Next, the majority cites State v. Byrd, 203 Kan. 45, 51, 453 P.2d 22 (1969), for the proposition that plea discussions and agreements “between an attorney for an accused and a prosecuting attorney are consistent with the fair and effective administration of justice.” Once again, this precedent is inapplicable to the crime of conviction or the facts of this case. Byrd was an appeal of a district court’s denial of the defendant’s motion to withdraw pleas. The “one primary question” presented to our Supreme Court on appeal was: “Were the guilty pleas involuntary because of plea discussions leading to a plea agreement?” 203 Kan. at 46.
Combining these two disparate precedents, my colleagues determine:
“A rational factfinder could have concluded from the evidence that Willdns intended to interfere with this protected plea bargaining process, which itself was part and parcel of the State’s one complete opportunity to convict Wakes and the other codefendants, all of which furthered the public’s interest in the orderly administration of justice in this case.” 50 Kan. App. 2d at 1125.
Not only is the majority’s judgment based on a hybrid legal precedent unrelated to the crime on appeal, the breadth of its conclusion is concerning. Broadly interpreted, not only might communications with a defendant regarding a guilty plea provide evidence of intimidating a witness, but the defendant’s failure to promptly cooperate with the State may also provide such evidence. Of greater significance, there are also worrisome implications regarding an individual’s constitutional protections such as the freedom of speech and the right to remain silent, that are beyond the scope of this dissent.
In sum, the majority’s mistaken mixing of two separate legal precedents not pertinent to the crime of aggravated intimidation of a witness does not and should not provide the legal support for the majority’s incorrect judgment that there was sufficient evidence *1132that Wilkins was guilty of aggravated intimidation of a witness beyond a reasonable doubt.
For all of the reasons stated, I would reverse the conviction. Given this conclusion, I would not address the other two issues raised by Wilkins on appeal.